DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,456,109. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim an ultrasonic endoscope system.

US Application No. 16/569,166
U. S. Patent No. 10,456,109
An ultrasonic endoscope comprising: an insertion part that includes a tip, a base end, and a longitudinal axis; an ultrasonic transducer that is provided at the tip of the insertion part; a balloon mounting portion which is disposed closer to the base end of the insertion part than the ultrasonic transducer is and on which a balloon wrapping the ultrasonic transducer is detachably mounted; a supply/discharge pipe line for a balloon that extends in the insertion part; a groove portion which is formed along the longitudinal axis and includes a base end surface being provided on a surface intersecting the longitudinal axis, and a side surface that is extended from the base end surface toward a distal direction along the longitudinal axis, wherein at least a part of a range in the direction of the longitudinal axis overlaps a range of the ultrasonic transducer in the direction of the longitudinal axis; and a tip-side opening surface of the supply/discharge pipe line for a balloon, the tip-side opening surface being provided on the base end surface of the groove portion and having components normal to a direction of the longitudinal axis.  





2. The ultrasonic endoscope according to claim 1, wherein the groove portion includes a straight groove that extends from the tip-side opening surface in the direction of the longitudinal axis, and an inclined groove which extends from the straight groove so as to be inclined with respect to the direction of the longitudinal axis and of which a depth is gradually reduced toward the tip.  

3. The ultrasonic endoscope according to claim 1, wherein a base end side of the groove portion extends toward the base end beyond the tip- side opening surface and the depth of the groove portion is reduced toward the base end.  

4. The ultrasonic endoscope according to claim 1, wherein the groove portion is provided at any one of a pair of side wall portions that face 20Attny Docket No. 0879-1578PUS2 each other with the ultrasonic transducer interposed therebetween.  

5. The ultrasonic endoscope according to claim 1, wherein the groove portion is provided at a bottom wall portion from which a pair of side wall portions facing each other with the ultrasonic transducer interposed therebetween are erected.  

6. The ultrasonic endoscope according to claim 1, wherein the groove portion extends up to a position that is closer to the base end than a tip surface of the insertion part.  

7. The ultrasonic endoscope according to claim 1, wherein the groove portion extends up to a tip surface of the insertion part.

An ultrasonic endoscope comprising:an insertion part that includes a tip, a base end, and a longitudinal axis; an ultrasonic transducer that is provided at the tip of the insertion part; a balloon mounting portion which is disposed closer to the base end of the insertion part than the ultrasonic transducer is and on which a balloon wrapping the ultrasonic transducer is detachably mounted; a supply/discharge pipe line for a balloon that extends in the insertion part; a groove portion which is formed along the longitudinal axis and includes a base end surface that is provided closer to the tip than the balloon mounting portion in a direction of the longitudinal axis, the base end surface being provided on a surface intersecting the longitudinal axis, and a side surface that is extended from the base end surface toward a distal direction along the longitudinal axis, wherein at least a part of a range in the direction of the longitudinal axis overlaps a range of the ultrasonic transducer in the direction of the longitudinal axis; and a tip-side opening surface of the supply/discharge pipe line for a balloon, the tip-side opening surface being provided on the base end surface of the groove portion and having components normal to a direction of the longitudinal axis. 

2. The ultrasonic endoscope according to claim 1, wherein the groove portion includes a straight groove that extends from the tip-side opening surface in the direction of the longitudinal axis, and an inclined groove which extends from the straight groove so as to be inclined with respect to the direction of the longitudinal axis and of which a depth is gradually reduced toward the tip. 

3. The ultrasonic endoscope according to claim 1, wherein a base end side of the groove portion extends toward the base end beyond the tip-side opening surface and the depth of the groove portion is reduced toward the base end. 

4. The ultrasonic endoscope according to claim 1, wherein the groove portion is provided at any one of a pair of side wall portions that face each other with the ultrasonic transducer interposed therebetween. 

5. The ultrasonic endoscope according to claim 1,wherein the groove portion is provided at a bottom wall portion from which a pair of side wall portions facing each other with the ultrasonic transducer interposed therebetween are erected. 

6. The ultrasonic endoscope according to claim 1, wherein the groove portion extends up to a position that is closer to the base end than a tip surface of the insertion part. 

7. The ultrasonic endoscope according to claim 1, wherein the groove portion extends up to a tip surface of the insertion part. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793